ORDER
PER CURIAM.
A jury convicted Carlos C. Esparza (Appellant) of possession of a controlled substance (cocaine) with an intent to distribute in violation of section 195.211 RSMo 2000, for which the trial court sentenced him to fifteen years imprisonment. On appeal from the judgment entered upon his conviction, Appellant claims that the trial court plainly erred in overruling his motion for a continuance because his counsel did not have adequate time to prepare his defense.
In reviewing the proceedings, this court finds that Appellant’s own actions created the complained-of situation. The trial court did not abuse its discretion in denying the motion for continuance.
Affirmed. Rule 30.25(b).